STATE OF LOUISIANA

            COURT OF APPEAL, FIRST CIRCUIT

DANIEL          BONNETTE             AND     MARY                                                         NO.       2022       CW     0633
BONNETTE                                                                                                                PAGE     1    of    2


VERSUS


OUR      LADY        OF    THE       LAKE                                                                       AUGUST         9,     2022
HOSPITAL,              INC.,         ET    AL




In    Re:             Our        Lady            of       the        Lake        Hospital,               Inc.,           applying           for

                       supervisory                     writs,              19th         Judicial                District              Court,
                       Parish         of     East           Baton         Rouge,        No.     713905.




BEFORE:          WHIPPLE,             C. J.,          McDONALD,             THERIOT,           CHUTZ          AND       PENZATO,           JJ.


         WRIT          GRANTED.                      The     trial            court'     s      June          6,     2022        judgment
which        denied          the        exception                of       prescription               filed by Our                    Lady       of
the      Lake          Hospital,                 Inc.        is       reversed.                 Prescription                   commences

when        a    plaintiff                 obtains              actual            or     constructive                    knowledge              of

facts           indicating              to       a     reasonable                person         that          he    or     she        is    the
victim          of     a    tort.            Constructive                    knowledge              is    whatever             notice           is
enough           to    excite             attention                  and    put        the     injured             party        on     guard

and call              for inquiry.                     Such       notice          is     tantamount                to    knowledge              or
notice           of
                  everything                          to     which          a     reasonable               inquiry             may     lead.
Such        information  or  knowledge                                     as      ought        to        reasonably                put     the

alleged victim on                          inquiry              is    sufficient               to    start          the running of
prescription.                     When           a    plaintiff             has        knowledge              of    facts strongly
suggestive                 that       the            untoward              condition            or        result          may        be     the
result           of        improper              treatment,                 and        there        is        no    effort           by     the
healthcare                provider              to     mislead             or     cover        up     information               which           is
available              to       plaintiff                 through
                                                     inquiry                   medical        or      professional

or    legal           advice,         then the cause of action is reasonably knowable
to    plaintiff.                     Failure to act by a plaintiff  for more than  one

year        under          these          circumstances                     is    not     reasonable.                     Request           for

Medical Review Panel by Wilson v.                                                Whitfield,              2017- 1723 (           La.        App.
1st      Cir.          5/ 23/ 19),               277        So. 3d         370,        375- 76,           writ       denied,           2019-
00983 (          La.        10/ 1/        19),         280           So. 3d       157,         writ           denied          sub      nom.,

Andrews          v.       Berkshire Hathaway Insurance Company,                                                    2019- 01114 (            La.
10/ 8/    19),         280      So. 3d           591,        citing         Campo        v.     Correa,             2001- 2707 (            La.
6/ 21/ 02),               828        So. 2d           502.             In        this         case,        Mr.          Bonnette            was

hospitalized                    at        Our         Lady           of     the        Lake         Hospital              on         several

occasions              and      treated               for     infection.                 Mr.        Bonnette             was    aware           he
had       a "     really              bad            infection,"                  no     later            than          his     date            of

discharge              on       May        15,         2017.               Our     review            of       the        evidence           and

testimony              leads          us         to       the        conclusion              that         the       plaintiffs              had
sufficient                 information                 to    excite              attention           and        call      for        inquiry
at    least           by     May          15,         2017,          and        the     failure            to       do    so        was     not

reasonable.                  The       exception                 of       prescription               filed by Our                    Lady       of
the      Lake          Hospital,                     Inc.       is        granted,             and        plaintiffs'                 claims

against Our Lady of the Lake Hospital,                                                   Inc.       are       dismissed.


                                                                          JM M
                                                                          WRC
                                                                          AHP


         Whipple,               C. J.       and        Theriot,             J.     dissent.               A     plaintiff' s               mere
apprehension                    that        something                 may        be      wrong           is        insufficient                 to
commence              the       running              or     prescription                 unless           the       plaintiff              knew
                             STATE OF LOUISIANA

         COURT OF APPEAL, FIRST CIRCUIT
                                                                                                               2022        CW      0633
                                                                                                                    PAGE      2    OF    2


or      should         have            known       through             the         exercise              of          reasonable

diligence           that        his         problem  may  have                 been           caused               by     acts          of

malpractice.               Campo        v.     Correa, 2001- 2707,                      p.  12, (             La.        6/ 21/ 02),
828     So. 2d      502,     511.           Even    if       a   malpractice              victim              is    aware          that
an     undesirable           condition             has       developed             after       medical               treatment,

such     knowledge              does        not    equate          to       knowledge              of     everything   to

which     inquiry might                 lead.        Campo,           2001- 2707           at      p.     15, 828  So. 2d
at     512- 13.              Prescription                will         not     run        as        long             as     it       was

reasonable           for     the       plaintiff         not      to       recognize           that           the        condition
might     be        treatment            related.                Campo,        2001- 2707                at        p.     12,       828
So. 2d    at       511.         The     ultimate          issue         is    the       reasonableness                        of    the

patient'       s     action            or     inaction,               in      light           of        his          education,

intelligence,              the         severity         of       symptoms,          and        the        nature              of    the
defendant' s           conduct.               Campo,         2001- 2707            at    p.        12,        828        So. 2d         at

511.


         When       evidence           is     considered              on     the    merits           of        an        exception

of     prescription             and      factual         determinations                  are       made,            a     manifest

error     standard              of     review      is     applied.                 Mitchell              v.        Baton          Rouge
Orthopedic           Clinic,           L. L. C.,     2021- 00061 (             La.       10/ 10/ 21),                   333       So. 3d
368,     373- 74.            In      this     matter,            plaintiff          and       his        wife           were       both

called to testify at the hearing.  Based on our reading                                                                   of their
testimony and other evidence admitted, we do not find                                                                    that       the
trial     court           was     manifestly             erroneous             in       crediting                  plaintiffs'

testimony           that they were being told that                                   infections                    were       common


following           an open fracture and that they only became                                                      aware          that
Mr.     Bonnette           may       have      been       the         victim        of     medical                 malpractice

after     his       surgery
                   in                       Houston.             Finding       that        plaintiffs                    delay          in
filing suit was not                         negligent            or     unreasonable,                    we        dissent          and

would deny the writ.


COURT     OF       APPEAL,        FIRST      CIRCUIT




        U•-        O
       DEPUTY        CLERK        OF    COURT
               FOR     THE      COURT